Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the text data".  There is insufficient antecedent basis for this limitation in this claim.
Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 9 recites ‘…utilizing a captioner to transcribe audio to text of the far end caller…’.  There is no association of this limitation and the following limitation in claim 14: ‘…wherein the captioner separates text of the far end caller and the user and sends both to the user…’.  If a captioner is used to transcribe audio to text, there are no details on audio from a user being transcribed to text since that is the function of the captioner.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ. 2020/0007671 by Engelke et al, hereinafter Engelke.
	Regarding claim 1, Engelke discloses a method of audio to text transcription (paragraph: 56) provided by a captioner (e.g. automated transcription software or call assistant transcribing; paragraph: 56) comprising the steps of:
a far end caller (e.g. incoming caller) calling a user through a telephone call (paragraphs: 51, 62), said user having a telephone number managed by a captioned telephone service manager (paragraphs: 50, 51, 55);
said user allowing the telephone call to proceed at least initially to voicemail (paragraphs: 62-63);
said captioned telephone service manager utilizing a captioner to transcribe audio to text of the far end caller and sending the text to a device of the user (i.e. telephone or host device; Fig. 1, 14) in approximately real time (paragraphs: 62-63); and

Regarding claim 2, the method of claim 1 wherein Engelke discloses the captioned telephone service transcribes audio to text of the user during the telephone call and displays the text to the user during the call (paragraphs: 64-65). 
Regarding claim 3, the method of claim 1 wherein Engelke discloses the device is a separate computing device (e.g. portable tablet; Fig. 1, 20) from a phone (Fig. 1, 14) receiving the audio of the far end caller (paragraphs: 57-58, 64-65). 
Regarding claim 4, the method of claim 1 wherein Engelke discloses the device receives both the text data which is displayed on the device as well as the audio of the far end caller (paragraph: 65).
Regarding claim 5, the method of claim 2, wherein Engelke discloses the user selects whether or not to view the text of the user during the call; and if the user elects to view the text of the user, the text of the user appears on the device during the call, but if the user elects not to view the text of the user, the text of the user does not appear on the device during the call (paragraph: 53). 
Regarding claim 6, the method of claim 1 wherein Engelke discloses the device is one of multiple devices known by the captioned telephone service manager associated with the telephone number, and the text is sent to the multiple devices simultaneously by the captioned telephone service manager (paragraphs: 20, 77).

Regarding claim 8, the method of claim 7, wherein Engelke discloses data is sent from the device through web sockets to at least one other of the multiple devices (paragraphs: 68-69). 
Regarding claim 9, Engelke discloses: 
a method of transcribing audio to text (paragraph: 56) through a captioned telephone service manager (paragraphs: 50, 51, 55) comprising the step of: connecting a call between a far end caller (e.g. incoming caller) and a user (paragraphs: 51, 62) through a telephone number managed by a captioned telephone service manager (paragraphs: 50, 51, 55); said captioned telephone service manager utilizing a captioner (e.g. automated transcription software or call assistant transcribing; paragraph: 56) to transcribe audio to text of the far end caller and sending the text to a device of the user (i.e. telephone or host device; Fig. 1, 14) in approximately real time (paragraphs: 62-63); and sending at least the far end caller’s text to a device of the user (paragraphs: 62-63). 
Regarding claim 10, the method of claim 9 wherein Engelke discloses the connection of the call is at least initially to voicemail of the user (paragraphs: 62-63).
Regarding claim 11, the method of claim 10 wherein Engelke discloses the user accepts the call and communicates with the far end caller (e.g. join the ongoing call), while the captioner continues to provide text of the far end caller to the device of the user (paragraph: 80).
Regarding claim 12, the method of claim 9 wherein Engelke discloses the user initiates the call to the far end caller (paragraph: 72).

Regarding claim 14, the method of claim 9 wherein Engelke discloses the captioner separates text of the far end caller and the user (e.g. the transcription process is applied to the audio of the far end caller) and sends both to the user (e.g. the text of the far end caller is presented as text to the user) (paragraphs: 56, 63-64).
Regarding claim 15, the method of claim 14 wherein Engelke discloses the user selects whether to view the text of the user (e.g. saved transcriptions), while viewing the text of the far end caller (e.g. specific transcription of far end caller) (paragraphs: 73, 63-64).
Regarding claim 16, the method of claim 15 wherein Engelke discloses if the text of the user is viewed by the user, the text of the far end caller and the user is segregated at the device for viewing by the user (e.g. selecting text to view at different times) (paragraphs: 73, 63-64).
Regarding claim 19, the method of claim 9 wherein Engelke discloses the user can retrieve text from both the user (e.g. favorite contacts, call history) and the far end caller after termination of the call at the device (paragraph: 73).
Allowable Subject Matter
Claims 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653